EXAMINER’S AMENDMENT
1.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Joshua Pritchett on 08/14/2018.
           Claims 2 and 14 are cancelled.

The application has been amended as follows: 
2.       (Currently Amended).
           Claim 1.  	(Currently Amended) A mobile device comprising:
a display facing a first direction; a housing including a portion forming at least a rear surface of the mobile device facing a second direction opposite to the first direction; a first printed circuit board (PCB) disposed in the housing, the first PCB having a first surface facing the second direction and including a plurality of first terminals exposed on the first surface; and a second PCB disposed on the first surface of the first PCB, wherein the second PCB includes: a plurality of second terminals disposed over a side of the second PCB facing the first surface of the first PCB, the plurality of second terminals being coupled to the plurality of first terminals via a plurality of solders, and at least two antennas configured to radiate wireless signals in the second direction in response to electrical signals received from a communication circuit via the solders provided between the plurality of first terminals and the plurality of second terminals, and wherein the wherein the first PCB or the second PCB is a PCB formed using a copper-clad laminate (CCL) including an insulating layer comprises woven glass fiber impregnated with an epoxy resin stacked in multiple layers and copper, the copper bonded to the insulating layer.

3.	(Currently Amended) A mobile device comprising:
 	a housing; a first printed circuit board (PCB) disposed in the housing, the first PCB having a first surface facing a first direction and including a plurality of first terminals exposed on the first surface; a second PCB disposed on the first surface of the first PCB, wherein the second PCB includes: a plurality of second terminals disposed over a side of the second PCB facing the first surface of the first PCB, the plurality of second terminals being coupled to the plurality of first terminals via a plurality of solders; and at least two antennas configured to radiate wireless signals in the first direction in response to electrical signals received from a communication circuit via the solders provided between the plurality of first terminals and the plurality of second terminals, and wherein the communication circuit is mounted on a second surface of the first PCB, the second surface being opposite to the first surface of the first PCB, and
wherein the first PCB or the second PCB is a PCB formed using a copper-clad laminate (CCL) including an insulating layer comprises woven glass fiber impregnated with an epoxy resin stacked in multiple layers and copper, the copper bonded to the insulating layer.


Allowable Subject Matter
4.         Claims 1, 3-13 and 15-22 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach ” A mobile device comprising: a display facing a first direction; a housing including a portion forming at least a rear surface of the mobile device facing a second direction opposite to the first direction; a first printed circuit board (PCB) disposed in the housing, the first PCB having a first surface facing the second direction and including a plurality of first terminals exposed on the first surface; and a second PCB disposed on the first surface of the first PCB, wherein the second PCB includes: a plurality of second terminals disposed over a side of the second PCB facing the first surface of the first PCB, the plurality of second terminals being coupled to the plurality of first terminals via a plurality of solders, and at least two antennas configured to radiate wireless signals in the second direction in response to electrical signals received from a communication circuit via the solders provided between the plurality of first terminals and the plurality of second terminals, and wherein the communication circuit is mounted on a second surface of the first PCB, the second surface being opposite to the first surface of the first PCB, and wherein the first PCB or the second PCB is a PCB formed using a copper-clad laminate (CCL) including an insulating layer comprises woven glass fiber 
 a housing; a first printed circuit board (PCB) disposed in the housing, the first PCB having a first surface facing a first direction and including a plurality of first terminals exposed on the first surface; a second PCB disposed on the first surface of the first PCB, wherein the second PCB includes: a plurality of second terminals disposed over a side of the second PCB facing the first surface of the first PCB, the plurality of second terminals being coupled to the plurality of first terminals via a plurality of solders; and at least two antennas configured to radiate wireless signals in the first direction in response to electrical signals received from a communication circuit via the solders provided between the plurality of first terminals and the plurality of second terminals, and wherein the communication circuit is mounted on a second surface of the first PCB, the second surface being opposite to the first surface of the first PCB, and
wherein the first PCB or the second PCB is a PCB formed using a copper-clad laminate (CCL) including an insulating layer comprises woven glass fiber impregnated with an epoxy resin stacked in multiple layers and copper, the copper bonded to the insulating layer." as recited claim 11.
           Claims 2, 3-10, 12-13 and 15-22 are also allowed as being directly or indirectly dependent of the allowed base claims 1 and 11.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.